Title: To Thomas Jefferson from Volney, [25 June 1801]
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


               
                  6 messidor [25 June 1801]
               
               Je Voulais envoyer à Mr jefferson un Modele en relief et geometrique de la grande pyramide d’Egypte: mais le tems de faire sa caisse a consumé celui dont il avait besoin pour se rendre au havre. ce sera pour le prochain vaisseau—je joins ici le prospectus du plus interessant ouvrage qui ait été fait sur l’egypte, comme art et comme Monument d’antiquité.
               C Volney
             
               editors’ translation
               
                  6 Messidor
               
               I wanted to send to Mr. Jefferson a geometric and relief model of the Great Pyramid of Egypt, but the time to make its crate consumed the time necessary to send it to Le Havre. It will be for the next ship. I attach herewith the prospectus of the most interesting work that has been done on Egypt as art and as a monument of antiquity.
               
                  
                     C Volney
                  
               
            